Citation Nr: 0020228	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-03 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the RO which 
granted service connection for PTSD and assigned a non-
compensable rating to that disability, effective on October 
29, 1997.  

Thereafter, the RO in April 1998 increased the evaluation to 
30 percent for the service-connected PTSD, effective on 
October 29, 1997.  

Finally, in a June 1999 rating decision, the RO further 
increased the evaluation to 50 percent for the service-
connected PTSD.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Consequently, the matter of dissatisfaction with 
the initial rating assigned following a grant of service 
connection for PTSD remains in appellate status.  

(The Board has also undertaken to consider the issue of a 
total compensation rating based on individual unemployability 
as reflected on the preceding page.  The matter is addressed 
in the Remand portion of this document.)  



FINDING OF FACT

The veteran's service-connected PTSD since October 29, 1997 
is shown to more nearly approximate a level of disability 
consistent with that of occupational and social impairment 
with deficiencies in most areas such as judgment, thinking 
and mood, and is shown to be manifested by suicidal ideation, 
depression, nightmares, insomnia, impaired impulse control 
and lack of concentration.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
the service-connected PTSD are met effective on October 29, 
1997.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 
4.130 including Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

As noted, in a February 1998 rating decision, the RO granted 
service connection and assigned a noncompensable evaluation 
for PTSD.  An April 1998 rating decision increased the 
evaluation to 30 percent for the service-connected PTSD.  
Finally, in June 1999, the RO issued a rating decision 
further increasing the evaluation for the veteran's service-
connected PTSD to 50 percent.  The veteran contends that his 
PTSD is severe enough to warrant the assignment of a rating 
in excess of the currently assigned 50 percent evaluation.  

A careful review of the medical evidence shows that a 
September 1997 outpatient treatment record noted the 
veteran's PTSD symptoms.  Specifically, the veteran reported 
that his PTSD symptoms had worsened since retirement.  The 
veteran reported having nightmares, sleep disturbance, daily 
distressing thoughts, exaggerated startle reaction, 
hypervigilance, avoidance, feelings of detachment, markedly 
diminished interest in significant activities, instability 
and anger, lack of concentration and nervousness.  Diagnosis 
was that of chronic, severe PTSD.  

The veteran was seen again in November 1997.  At that time, 
the veteran reported fear of going to sleep, daily intrusive 
thoughts, flashbacks, markedly diminished interest in 
significant activities, avoidance of crowds, hypervigilance, 
exaggerated startle reaction, passing thoughts of suicide, 
depression, unreliable and unpredictable behavior.  
Assessment was that of PTSD, chronic, severe industrial 
impairment, totally disabled.  

The veteran's psychiatric disability was evaluated in 
November 1997 at the Columbia Vet Center.  The examiner noted 
that, as with many veterans, the PTSD symptoms that were 
manageable during their working years intensified following 
retirement and the dramatic reduction in activity.  The 
veteran's reexperiencing phenomena, hypervigilance and 
reactiveness had all increased since 1988, and currently 
occurred on a daily basis.  The examiner noted noticeable 
nervousness and hypervigilance in the veteran when he spoke 
about his war experience.  The examiner opined that the 
veteran clearly suffered from delayed onset PTSD due to his 
World War II experience.  

The veteran was afforded a VA examination in March 1998.  The 
veteran reported having insomnia, frequent nightmares which 
caused him to dive off his bed, hypervigilance and constant 
thoughts of World War II.  The veteran reported that he spent 
most of his days in bed.  The veteran reported that he had 
trouble reading due to a lack of concentration.  The veteran 
reported exaggerated startle response.  The veteran indicated 
that he was easily intimidated and quickly lost his temper.  
The veteran had suicidal ideation and reported depression.  

The VA mental status examination revealed that the veteran's 
mood was mildly depressed with a mood congruent affect.  
Speech was slow and soft.  There was no psychomotor agitation 
or retardation.  Facial expression was sad with fair eye 
contact.  Thought processes were somewhat slowed.  Thought 
content was devoid of any current auditory or visual 
hallucinations.  There was some mild paranoia about large 
groups of people.  The veteran denied any homicidal or 
suicidal ideation at that time.  Memory was fair to poor for 
immediate, recent and remote events.  The veteran was unable 
to concentrate well enough to spell table backwards.  
Diagnosis was that of PTSD with a GAF score of 55.  The 
examiner noted that the veteran experienced mild to moderate 
symptoms of PTSD.  His social adaptability and interactions 
with others were moderately impaired.  His flexibility, 
reliability and efficiency in industrial setting given his 
poor sleep and difficulty tolerating others, was also 
moderately impaired.  The examiner thus estimated his level 
of disability in the considerable range.  

The veteran was seen for psychiatric treatment in February, 
April, July, September and October 1998.  The veteran 
reported having continued sleep disturbance and nightmares.  
Assessment was that of PTSD and major recurrent depression.  
A September 1998 outpatient treatment report showed an 
assessment of PTSD, chronic, severe industrial impairment.  
An October 1998 outpatient treatment report showed the 
assessment as that of chronic PTSD with severe industrial 
impairment, unemployable, totally disabled.  The examiner 
noted a GAF score of 45.  The veteran reported near 
continuous depression, intrusive thoughts, sleep disturbance, 
nightmares, survivor's guilt and lack of concentration.  

The veteran was hospitalized in February 1999 for suicidal 
ideation, depression, uncontrollable nightmares, and 
flashbacks.  The veteran was stable on discharge.  

The veteran was afforded another VA examination in May 1999.  
The veteran reported having increased difficulties with 
symptoms since his last evaluation in March 1998 and his 
hospital admission in February 1999.  The veteran reported 
having several nightmares per night and indicated that he was 
placed in a hospital style bed so as to not roll out of bed 
so much.  The veteran indicated that he tended to get out of 
bed and tear down the curtains.  The veteran reported that he 
when he woke up he tended to be very scared and anxious.  The 
veteran's daughter described the veteran as being very 
aggressive and having a temper.  The veteran's daughter 
indicated that she had quit her job to stay at home and help 
take care of the veteran.  The veteran reported a complete 
lack of energy, no appetite, crying spells, depressed mood 
and thoughts of suicide.  

The VA mental status examination revealed that the veteran's 
mood was "feel bad" with a depressed and tearful affect.  
Speech was slow and soft.  There was no psychomotor agitation 
or retardation.  Facial expression was sad at times with 
tears and fair eye contact.  Thought processes were slowed, 
but goal directed.  Thought content was devoid of any current 
auditory or visual hallucinations.  There was no evidence of 
any delusional material.  There was some suicidal ideation 
with no active planning.  The veteran denied having any 
homicidal ideation.  Memory was fair for immediate, recent 
and remote events.  The veteran was unable to concentrate 
well enough to spell house backwards, but he could interpret 
a proverb.  His intelligence was estimated in the average 
range.  The veteran had partial insight into his current 
condition.

Diagnostic impression was that of PTSD and major depressive 
disorder.  GAF score was noted as 50.  The examiner explained 
that there was some increase in the veteran's 
symptomatologies since the prior year, particularly his 
suicidal ideation to the point of necessitating an inpatient 
admission in February 1999.  The examiner further indicated 
that the veteran continued to suffer with sleep difficulties, 
anger, and avoidance, reliving of events, and sleep 
disturbances.  His social adaptability and interactions with 
others was significantly impaired.  His flexibility, 
reliability, and efficiency in an industrial setting was more 
moderately impaired.  Thus, the examiner estimated that the 
veteran's current level of disability was in the considerable 
range.  Finally, the examiner indicated that the veteran was 
able to handle his own funds with help.  



II.  Legal Analysis

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 .  

As noted, the veteran contends that the service-connected 
PTSD is more severe than the currently assigned 50 percent 
disability rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130 
Diagnostic Code 9411 (1999).  Under that diagnostic code, a 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected PTSD as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  Based on its review of the record, the Board 
finds that the service-connected disability picture referable 
to PTSD is shown to more nearly approximate the schedular 
criteria that supports the assignment of a 70 percent rating 
from October 29, 1997, and that staged ratings are not 
appropriate in this case.  Specifically, the medical evidence 
shows that the veteran's symptomatology during the period 
from October 29, 1997, includes depression and anxiety and 
difficulty at times with irritability and rage at work and 
home.  The veteran was assessed as having chronic PTSD with 
severe industrial impairment with deficiencies in most areas, 
manifested by lack of concentration, memory impairment, sleep 
disturbance, suicidal ideation, impaired impulse control, 
near-continuous panic or depression affecting the ability to 
function independently and disturbance of motivation and 
mood.  Thus, a 70 percent rating is for application under the 
provisions of 38 C.F.R. § 4.130, including Diagnostic Code 
9411 from October 29, 1997.  

Importantly, the medical evidence in this case shows that the 
veteran was hospitalized in February 1999 for suicidal 
ideation.  Additionally, the October 1998 and May 1999 VA 
examination reports indicate that the veteran's PTSD symptoms 
had worsened.  Specifically, the veteran exhibits near 
continuous depression affecting the ability to function 
independently.  Moreover, the examiner in May 1999 indicated 
that the veteran needed help managing his own funds.  

As such, the Board finds that a 70 percent disability rating 
for the service-connected PTSD is warranted for the period 
beginning October 29, 1997.  



ORDER

An increased rating of 70 percent from October 29, 1997 for 
the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

In a November 1997 outpatient treatment report, the VA 
examiner indicated that the veteran was unemployable and 
totally disabled as a result of the service-connected PTSD.  

In light of the examiners assessments, the Board finds that a 
de novo review of whether the veteran is entitled to total 
disability based on individual unemployability (TDIU) by the 
RO is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  All indicated development should be undertaken in 
this regard.  The Board notes that the examinations currently 
of record do not adequately address the issue of whether the 
veteran is unemployable due to service-connected 
disabilities. As such, the veteran should be provided a new 
examination.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his service-connected PTSD since 
1997. With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The veteran then should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
PTSD.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion the service-
connected PTSD prevents the veteran from 
securing and following substantially 
gainful employment or is productive total 
occupational and social impairment.  
Complete rationale for the opinions 
expressed should be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
review the TDIU issue. If the benefit 
sought on appeal is not granted, he 
should be issued a Supplemental Statement 
of the Case, to include the new 
regulatory criteria, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






 

